t c summary opinion united_states tax_court stanislav antoniev dimitrov petitioner v commissioner of internal revenue respondent docket no 27478-16s filed date stanislav antoniev dimitrov pro_se victoria e cvek and nancy m gilmore for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties on petitioner’s federal_income_tax for and as follows year deficiency sec_6662 dollar_figure dollar_figure big_number penalty after concessions by respondent and without regard to computational adjustments the issues for decision are whether petitioner is entitled to deduct schedule c car expenses of dollar_figure and dollar_figure for and respectively and unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent concedes that petitioner is entitled to deductions claimed on his schedules c profit or loss from business for repairs and maintenance_expenses of dollar_figure and dollar_figure for and respectively whether petitioner is liable for accuracy-related_penalties for negligence or disregard of rules or regulations under sec_6662 and b for and background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of maryland at the time that the petition was filed with the court in and the taxable years in issue petitioner was employed and reported wages of dollar_figure and dollar_figure respectively on his income_tax returns for those years petitioner’s wages were received in part from whole foods market group inc and in part from euler hermes collections a commercial debt collection company for petitioner itemized his deductions on a schedule a itemized_deductions and he claimed inter alia a deduction for unreimbursed employee business_expenses based principally on big_number business miles for petitioner did not itemize his deductions in petitioner began what he described as a commercial services and leasing business which he also operated in this business consisted of purchasing and renovating real_property for lease or sale thus in date petitioner purchased a mixed-use commercial and residential property in hagerstown maryland and in date he purchased a triplex residential property also in hagerstown collectively hagerstown properties petitioner operated his business from his home in montgomery village maryland montgomery village address and later after he had moved he operated his business from his home in owings mills maryland owings mills address after the purchase of the hagerstown properties petitioner engaged third- party contractors to renovate them petitioner also performed some of the low- petitioner supported that deduction on form 2106-ez unreimbursed employee business_expenses even though he responded to the question on the form do you have evidence to support your deduction by marking the box no the deduction was not disallowed by respondent in the notice_of_deficiency and is not at issue in the present case the record does not disclose when petitioner moved from montgomery village to owings mills but presumably it was sometime in as he deducted moving_expenses on hi sec_2013 income_tax return and attached thereto form_3903 moving_expenses skill work himself purchased various building supplies and collected rent from tenants petitioner timely filed a federal_income_tax return for each of the years in issue petitioner attached to each of hi sec_2013 and sec_2014 tax returns a schedule c for his commercial services and leasing business as relevant petitioner claimed deductions of dollar_figure and dollar_figure for car expenses for and respectively the internal_revenue_service irs subsequently commenced an examination of petitioner’ sec_2013 and sec_2014 income_tax returns in date respondent sent petitioner a notice_of_deficiency as relevant respondent disallowed for lack of substantiation petitioner’s claimed deductions for schedule c car expenses for and in addition respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 based on negligence or disregard of rules or regulations prior to the issuance of the notice_of_deficiency the accuracy-related_penalty was approved in writing by the irs examiner’s group manager as documented by a civil penalty approval form in response to the notice_of_deficiency petitioner filed a timely petition for redetermination with the court subsequently and in anticipation of trial petitioner prepared and provided respondent with a document entitled mileage explanation and summary mileage summary at trial petitioner testified that the data in his mileage summary was based on a different log at the time i was keeping on paper in my car petitioner did not offer the different log at trial nor does it appear that it was ever provided to respondent insofar as the mileage summary is concerned petitioner recorded that it was miles round trip from his montgomery village address to the hagerstown properties and miles round trip from his owings mills address to the hagerstown properties thereafter the entries purport to list the dates that petitioner drove between these locations and the number of round-trip miles for each trip according to the mileage summary petitioner made trips in between may and december specifically including consecutive trips on every single day from june through december for a total which the summary denominates big_number estimated mileage claimed petitioner visited his parents in the boston massachusetts area for a number of days in mid to late date also according to the mileage summary petitioner made trips in for a total which the summary denominates big_number estimated mileage claimed these trips are generally recorded in blocks of consecutive days thus for example the mileage summary list sec_34 back-to-back daily trips from march continued notably of the trips in are recorded in the mileage summary pincite miles despite the fact that petitioner had previously moved from the montgomery village address to the owings mills address see supra note as previously indicated and according to the mileage summary petitioner drove big_number estimated miles in and big_number estimated miles in applying the irs standard mileage rate to these numbers petitioner argues that he is entitled to the deductions for car expenses reported on his schedules c for and a general principles discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 see 503_us_79 continued through may and back-to-back daily trips from may through july the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs notice_2012_72 sec_2 2012_50_irb_673 established the standard mileage rate of cents per mile for notice_2013_80 sec_3 2013_52_irb_821 established the standard mileage rate of cents per mile for 290_us_111 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir cf sec_7491 which section does not serve to effect any burden-shifting in the instant case given petitioner’s failure to raise the matter and to comply with all of the requirements of sec_7491 further sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses see sec_1_6001-1 income_tax regs in the absence of adequate_records if a taxpayer provides sufficient evidence of having incurred a deductible expense but is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir b car expenses in the case of certain expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as relevant herein sec_274 provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile thus under sec_274 no deduction is allowable for expenses_incurred in respect of listed_property such as a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed these stringent substantiation requirements are designed to encourage taxpayers to maintain records and other documentary_evidence substantiating each element of the expense to be deducted sec_1_274-5t temporary income_tax regs fed reg date petitioner claimed deductions for car expenses on his schedules c for and related to his commercial services and leasing business petitioner contends that he is entitled to these deductions based on applying the irs standard mileage rate to the estimated mileage shown in his mileage summary for a variety of reasons the court does not find petitioner’s mileage summary sufficiently reliable or petitioner’s testimony fully credible to satisfy the strict substantiation requirements of sec_274 first the mileage summary was prepared in anticipation of trial and not contemporaneously with petitioner’s trips to and from the hagerstown properties t he probative value of written evidence is greater the closer in time it relates to the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date at trial petitioner testified that the data in his mileage summary was based on a different log at the time i was keeping on paper in my car however petitioner did not offer the different log at trial nor does it appear that any such log was ever provided to respondent with respect to the deduction based on mileage claimed by petitioner for unreimbursed employee business_expenses in see supra note and continued in addition the mileage summary contains far too many other irregularities errors and questionable and improbable entries to be considered reliable first the mileage summary indicates that petitioner was unrealistically busy for example petitioner claims that he made trips to the hagerstown properties between may and date specifically including consecutive trips from june through december and yet in petitioner was employed earned wages of dollar_figure and reportedly incurred unreimbursed employee business_expenses consisting principally of business mileage of big_number petitioner was also employed in and earned wages of dollar_figure yet he claims to have made trips to the hagerstown properties throughout the year generally on consecutive days in blocks of time as long a sec_57 days furthermore for of the trips that petitioner allegedly made in he recorded miles in the mileage summary despite the fact that he had previously moved to the owings mills address which was according to the mileage summary a round trip of miles the court regards petitioner’s trial testimony of shortchanging himself to be too dubious to be convincing it is well continued associated text petitioner indicated on his form 2106-ez that he did not have evidence to support the deduction the court finds it odd that petitioner now claims to have kept a log for mileage pertaining to his schedule c but admits that he did not do so for mileage pertaining to his employment established that the court is not required to accept the self-serving testimony of petitioner as gospel 87_tc_74 indeed in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life finally documentary_evidence in the record establishes that petitioner was in the boston massachusetts area for a number of days in mid to late date a fact that petitioner candidly admitted at trial testifying that he was there visiting his parents yet on a number of days in date when petitioner was in massachusetts he recorded mileage in his summary for daily trips from his home in maryland to the hagerstown properties although the court does not doubt that petitioner incurred expense in driving to the hagerstown properties in and the law does not permit the court to estimate his mileage but rather demands strict substantiation sec_274 because petitioner failed to maintain and present adequate_records and further because petitioner’s after-the-fact mileage summary and his testimony at trial are an insufficient substitute for such records the court is obliged to sustain respondent’s disallowance of the deductions in issue see sec_274 c accuracy-related_penalty as relevant herein sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to produce sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must at trial petitioner testified without objection by respondent that he had received a settlement offer based on an estimate of business miles petitioner testified further again without objection by respondent that he had rejected the offer as insufficiently generous and he essentially importuned the court to do better however as has been made plain in the text sec_274 prohibits the court from estimating the amount of a mileage deduction and mandates instead strict substantiation produce persuasive evidence that the commissioner’s determination is incorrect see rule a 290_us_111 higbee v commissioner t c pincite respondent has satisfied his burden of production because he established that petitioner failed to maintain adequate substantiating records for his car expenses and presented a civil penalty approval form that provides that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 851_f3d_190 2d cir aff’g in part and rev’g in part tcmemo_2015_42 graev v commissioner t c __ __ slip op pincite date supplementing t c __ date sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioner did not satisfy his burden of persuasion with respect to reasonable_cause and good_faith the mileage summary that he offered was not prepared contemporaneously but rather in anticipation of trial and the entries were at best inconsistent and improbable thus on the record before us the court is unable to conclude that petitioner acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years in issue in order to give effect to the court’s disposition of the disputed issues as well as respondent’s concession see supra note decision will be entered under rule
